COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00363-CR
                            NO. 02-14-00364-CR


DAVID ERIC BROWNE A/K/A                                        APPELLANT
DAVID E. BROWN

                                     V.

THE STATE OF TEXAS                                                  STATE


                                  ----------

         FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
               TRIAL COURT NOS. CR12639, CR12818

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant David Eric Browne a/k/a David E. Brown appeals his

unauthorized-use-of-a-motor-vehicle conviction in cause number 02-14-00363-

CR and his bail-jumping conviction in cause number 02-14-00364-CR. See Tex.

Penal Code Ann. §§ 31.07, 38.10 (West 2011). Browne pleaded guilty to these


     1
      See Tex. R. App. P. 47.4.
offenses, which were enhanced with Browne’s prior felony convictions, and a jury

assessed his punishment at twenty years’ confinement in each case, which the

trial court set to run concurrently. See id. §§ 12.35(c)(2)(B), 12.42(d), 12.425

(West Supp. 2014).

      Browne’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 87 S. Ct. 1396 (1967). Browne had the opportunity to file a pro se brief

but has not done so. The State did not file a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record in each case and counsel’s brief.

Because the order to withdraw funds in cause number 02-14-00363-CR does not

reflect the actual amount of court costs assessed in the trial court’s judgment, we




                                         2
modify the order to withdraw to reflect the correct amount of costs: $384.2 See

Bray v. State, 179 S.W.3d 725, 726 (Tex. App.—Fort Worth 2005, no pet.) (en

banc).

      We otherwise agree with counsel that these appeals are wholly frivolous

and without merit; we find nothing in the record that might arguably support the

appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);

see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw, affirm the trial court’s

judgment in cause number 02-14-00363-CR with the modified order to withdraw

funds reflecting $384 in costs, and affirm the trial court’s judgment in cause

number 02-14-00364-CR.

                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 1, 2015


      2
        The judgment reflects that the trial court assessed $384 in court costs and
placed “N/A” in the spaces designated for a fine and for restitution, and the bill of
costs from the Hood County District Clerk reflects the same amount. The
judgment incorporates the order to withdraw funds into itself. Instead of
reflecting $384 in court costs, the order to withdraw funds reflects that “Court
costs, fees and/or fines and/or restitution have been incurred in the amount of
$1502.00,” and authorizes the withdrawal of funds from Browne’s inmate trust
account to pay that amount.


                                         3